Citation Nr: 1447332	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-27 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that proceeding has been associated with the claims file.

In December 2010, the Board remanded these matters for additional development.  In April 2012, the RO issued a rating decision increasing the Veteran's rating for PTSD to 50 percent effective to the date of the claim.  As the 50 percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals VA treatment records dated between November 2011 and July 2013, which have not been considered by the agency of original jurisdiction (AOJ).  However, as the matters on appeal are being remanded for further development, the AOJ will have the opportunity to review such documents.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran seeks a disability rating in excess of 50 percent for his service-connected PTSD.  The Board notes that the most recent VA examination for the Veteran's PTSD was in January 2011, nearly four years ago.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

As the Veteran has reported that he is unemployable due to his PTSD, the Veteran's claim for a TDIU is inextricably intertwined with his claim for an increased rating for PTSD.  Therefore, remand of the TDIU claim is also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board notes that the Veteran receives psychiatric treatment from the Alexandria VA Medical Center (VAMC).  The most recent records contained in the claims file are dated in July 2013.  Therefore, while on remand, all outstanding treatment records from the Alexandria VAMC dated from July 2013 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Alexandria VAMC dated from July 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5104A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA mental disorders examination, by an appropriate medical professional, for evaluation of his service-connected PTSD.  The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  This history shall include details of the Veteran's education, job history and reasons for any periods of unemployment.  All clinical findings should be reported in detail.  

The examiner is asked to provide an accurate and fully descriptive assessment of the frequency, manifestations and severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The examiner should also provide a Global Assessment of Functioning (GAF) score along with an explanation of that score and provide an opinion concerning the current degree of social and occupational impairment resulting from the Veteran's service-connected PTSD.  The examiner should also specifically address the impact that the Veteran's PTSD has on his ability to obtain substantially gainful employment based upon the Veteran's background and work history.

All examination findings, along with complete rationale for the conclusions reached, should be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


